 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8

 9    JOHNNY WILLIAM JOHNSON, III,                      Case No. 3:18-cv-00496-LRH-WGC
10                       Petitioner,                    ORDER
11           v.
12    WARDEN GITTERE, et al.,
13                       Respondents.
14

15          The court ordered petitioner to pay the filing fee because, based upon the incomplete

16   information that he provided, he could pay the filing fee. ECF No. 3. Petitioner has filed a

17   motion for clarification (ECF No. 4), in which he states that he does not have the money to pay

18   the fee. Petitioner will need to file an application to proceed in forma pauperis, along with the

19   required documents, to show that he cannot pay the fee.

20          IT THEREFORE IS ORDERED that petitioner’s motion for clarification (ECF No. 4) is

21   GRANTED. Petitioner need not pay the filing fee as previously required by the court’s order of

22   November 7, 2018 (ECF No. 3).

23          IT FURTHER IS ORDERED that petitioner shall file an application for leave to proceed

24   in forma pauperis, accompanied by a signed financial certificate and a statement of his inmate

25   account. The clerk of the court shall send petitioner a blank application form for incarcerated

26   litigants. In the alternative, petitioner shall make the necessary arrangements to pay the filing fee

27   ///

28   ///
                                                        1
 1   of five dollars ($5.00), accompanied by a copy of this order. Petitioner shall have thirty (30)

 2   days from the date that this order is entered to comply. Failure to comply will result in the

 3   dismissal of this action.

 4

 5          DATED this 11th day of December, 2018.
 6                                                         ______________________________
                                                           LARRY R. HICKS
 7                                                         UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
